     Case 8:19-cv-00331-DOC-JDE Document 19 Filed 03/16/20 Page 1 of 2 Page ID #:83




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA

 9
10
      JAMES ZILLI,                              Case No. 8:19-cv-00331-DOC-JDE

11                 Plaintiff,                   ORDER OF DISMISSAL WITH
12    v.                                        PREJUDICE OF DEFENDANT
                                                HYUNDAI CAPITAL
13                                              AMERICA
14
      KIA MOTORS AMERICA, INC.;
      AND HYUNDAI CAPITAL
15    AMERICA, d/b/a KIA MOTORS
      FINANCE
16
                   Defendants.
17
18          Upon review of the Parties’ Stipulation of Dismissal with Prejudice of
19    Defendant Hyundai Capital America, d/b/a Kia Motors Finance, and good cause
20    appearing,
21          IT IS ORDERED that the Stipulation is GRANTED.
22
            The above-entitled matter is hereby dismissed with prejudice, as to
23
      Hyundai Capital America, d/b/a Kia Motors Finance, with the parties to bear
24
      their own attorneys’ fees, costs, and expenses.
25
26
      IT IS ORDERED.
27
28

                                               -1-
     Case 8:19-cv-00331-DOC-JDE Document 19 Filed 03/16/20 Page 2 of 2 Page ID #:84




 1            March 16
      DATED:_____________, 2020.                 By: __________________________
 2                                                     Hon. David O. Carter
 3                                                     United States District Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-
